          Case 1:16-cv-11950-MLW Document 71 Filed 03/14/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


CONSERVATION LAW FOUNDATION,
INC. ,
         Plaintiff,

               V.



EXXONMOBIL CORP., EXXONMOBIL                C.A.   No.   16-11950-MLW
OIL CORP., EXXONMOBIL
PIPELINE CO.,
         Defendants.




                            MEMORANDUM AND ORDER


WOLF, D.J.                                                       March 14, 2019
         For the reasons explained in detail in court on November 30,

2018 and March 13, 2019, it is hereby ORDERED that:

         1.   Defendants'    Motion   to    Dismiss      the   Amended   Complaint

(Docket No. 36) is ALLOWED with respect to Counts 1, 4, and 5, and
DENIED with respect to Counts 2, 3, 6, 7, 8, 9, 10, 11, 12, 13,

14, and 15.

         2.   Defendants' Motion for Leave to File Supplement to its

Motion to Dismiss       (Docket No.   45)   is ALLOWED.

         3.   The parties shall, by April 2, 2019, confer and report

whether they have settled this case or request mediation.

         4.   Defendants shall, by April 4, 2019, answer the Amended

Complaint.
         Case 1:16-cv-11950-MLW Document 71 Filed 03/14/19 Page 2 of 3



      5.         (a) Defendants shall, by April 5, 2019, file their motion

to    stay       litigation      pursuant      to     the     doctrine      of    primary

jurisdiction. See, e.g., Reiter v. Cooper, 113 S. Ct. 1213, 1220

(1993); Massachusetts v. Blackstone Valley Elec. Co., 67 F.3d 981,

992   (1st Cir. 1995). Plaintiff shall respond by April 19,                         2019.

Any reply shall be filed by April 26, 2019. Any sur-reply shall be

filed by May 3, 2019.

                 (b)   As   defendants     propose    taking       testimony     from   the

Environmental          Protection Agency       ("EPA")       at    the hearing on the

motion     to     stay,     defendants     shall,    by April       5,   2019,    issue   a

subpoena to the EPA. Any such testimony will be limited to matters

relevant     to whether the          court    should stay this           case under the

doctrine of primary jurisdiction. See, e.g., Reiter, 113 S. Ct. at

1220; Blackstone Valley Elec.                Co.,    67 F.3d at 992.        It will not

include      EPA's     views    on   the   meaning    of     the   National      Pollutant

Discharge Elimination System Permit for the Everett Terminal or

the merits of this case.

                 (c) The EPA shall, by April 18, 2019, file any motion to

quash      the     subpoena,     supported      by    a     memorandum     of     law   and
affidavit(s). See L.R. 7.1(b)(1). Responses to any motion to quash

shall be filed by April 26, 2019.

                 (d)   A hearing on defendants'             motion to stay shall be

held on May 14, 2019, at 10:00 a.m.
       Case 1:16-cv-11950-MLW Document 71 Filed 03/14/19 Page 3 of 3



      6.    If   the   court   denies      defendants'   motion   to   stay,   the

parties    shall,   within     21   days   of that   order,   provide    initial

disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)»

      7.    The parties shall, by April 26, 2019, jointly if possible

but separately if necessary, submit a proposed scheduling order in

the   form attached hereto as Exhibit 1,             with proposed dates       for

events up to and including paragraph 14.

      8.    The parties shall order the transcript of the March 13,

2019 hearing.




                                               imTED States district judge
